CONTRAT D'OPTION

LE PRESENT CONTRAT D'OPTION EST CONCLU A KINSHASA LE 20 JUIN 2011,
ENTRE :

LA SOCIETE MINIÈRE DE KILO-MOTO, société par actions à responsabilité limitée de droit congolais,
en sigle « SOKIMO SARL », née de la transformation de l'Entreprise Publique « OFFICE DES MINES
D'OR DE KILO MOTO », dont les Statuts ont été authentifiés suivant l'Acte Notarié n° 0917/2010 établi
en date du 23 décembre 2010 par Monsieur Vincent MOYA KILIMA, Directeur-Chef de Services de
Chancellerie & Contentieux a.i du Ministère de la Justice et Droits Humains à KINSHASA/GOMEBE, et
enregistrés sous le numéro 947 à 920 Volume VII, immatriculée au Nouveau Registre du Commerce de
la Ville de BUNIA sous le numéro NRC 2097, ayant son siège social à BUNIA, District de l'ITURI,
Province Orientale, et son siège administratif à Kinshasa, au numéro 15 de l'avenue des Sénégalais,
dans là commune de la Gombe, ci-représentée par son Administrateur-Directeur Général, Monsieur
Willy BAFOA LIFETA, nommé aux termes de l'Ordonnance présidentielle n°08/0047/2008 du 12 janvier
2008 portant nemination des Membres des Conseils d'Administration des Entreprises Publiques, dûment
habilité, ci-après dénommé « SOKIMO », d'une part;

ET

La Société BON GENIE K. MINING SPRL, en sig: « BK MINING », Société de droit congolais,
inscrite au Nouveau Registre de Commerce de la Ville de KINSHASA sous le numéro KG/4616/M et à
fldentification Naticaale sous le numéro 01-128-N 54106C, dent le siège social est établi à Kinshasa,
au numéro 63 de l'Avenue du Livre, dans la commune de la Gombe, ci-représentée par son Directeur
Général, Monsieur Godé MULUAKA NGOXKI, ci-après dénommé « BK MINING », d'autre part ;

IL À ETE PREALASLEMENT EXPOSE QUE :

1... SOKIMO est titulaire des droits miniers constatés par les Permis de Recherche numéros 11.796,
11.797, 11798, 11.800, 11.816 et 11817, couverts par les Arrêtés Ministériels n°
0252/CAB.MIN/MINES/01/2010, 0253/CAB.MIN/MINES/01/2010, 0254/CAB.M!N/MINES/01/2010,
0255/CAB.MIN/MINES/01/2010, 0259/CAB.MIN/MINES/01/2010 et 0260/CAB.MIN/MINE 8/01/2010
tous pris en date du 14 mai 2010. après la transformation des anciennes Zcres Exclusives de
Recherche (ZER), au nom de SOKIMO, en conformité avec les dispositions de l’article 339 du Code
Minier et 589 du Règlement Minier congolais.

2. Ces différents permis lui confèrent le droit exclusif d'effectuer, à l'intérieur des périmètres sur
lesquels ils portent et pendant la durée de leur validité, les travaux de prospection et de recherches
de l'or et des substances associées ou non associées.

3. Depuis plusieurs années, SOKIMO a décidé de relancer les activités de prospection, de recherche et
d'exploitation des gisements aurifères dans ses concessions, mais elle ne dispose pas encore de
moyens financiers nécessaires pour les réaliser. À cet effet, SOKIMO a résolu de faire appel à des
capitaux privés grâce à la création de joint-ventures avec des partenaires miniers disposant d’un
crédit d'honorabilité, de garanties financières et d’une expertise technique suffisante.

4. Dans sa correspondance adressée à SOKIMO en date du 14 juillet 2008, BK MINING avait saisi
SOKIMO d'une demande de partenariat pour la découverte de nouvelles ressources aurifères dans
ses anciennes Zones Exclusives de Recherche. Dans ce cadre, les deux parties avaient conciu en
date du 03 décembre 2008 un Protocole d'Accord d'Echanges d'informations et d'accès au
Périmètre minier dénommé GADA, situé dans le Territoire de NIANGARA, District du Haut-Uélé,
dans la Province Orientale en République Démocratique du Congo.

à
Contrat d'Option SOKIMO-BK MIMING ii n Page 1 sur 11 pl
Document confidentiel . à
exclusif d'entreprendre des travaux de prospection et de recherche sur le Périmètre minier
dénommé « GADA », dont les termes et conditions suivent

DE CE QUI PRECEDE, IL A ETE CONVENU ET ARRETE CE QUI SUIT

ARTICLE 1“: OBJET DU CONTRAT

1.1. Le présent contrat d'option a pour objet de conférer à BK MINING ie droit exclusif d'entreprendre et
de financer les travaux de Prospection et de recherche des Substances minérales sur le périmètre

1.2. Les travaux de prospection et de recherche, visés dans le présent Contrat, nécessitent l'utilisation
de diverses techniques géologiques, géophysiques et géochimiques, y compris diverses méthodes

1.3 Les deux parties conviennent que durant la période du présent Contrat, BK MINING peut solliciter
et obtenir de SOKIMO des Permis de Recherche additionnels, par voie d'Avenant.

14. Dans le cas où la Substance minérale découverte dans le périmètre concédé à BK MINING est

ARTICLE 2 : DUREE DU CONTRAT

2.2. Toutefois, les parties restent libres de mettre fin au présent contrat avant le terme convenu,
Moyennant le respect des conditions prévues

ARTICLE 3 : FRAIS D'OPTION

31. Le présent contrat d'option est consenti moyennant le versement par BK MINING des frais d'option
fixés de commun accord à l'équivalent de Dollars Américains Cent cinquante mille (USD 150.000),
payable annuellement jusqu'à l'expiration du présent Contrat.

32 Les deux Parties conviennent de revoir le taux des frais d'option, en cas d'augmentation où de
réduction du nombre des Permis de Recherche du périmètre minier concédé, de découverte ou de
certification des réserves d'un (ou des) gisement(s) économiquement exploitable(s).

Contrat d'Option SOKIMO-BK MIMING u “ Page 2 sur 11
Document confidentiel sd
ARTICLE 4 : OBLIGATIONS DE BK MINING

4.1.

42.

4.3.

44

4.5.

46.

4.7.

BK MINING s'engage à entreprendre les travaux et activités minières de recherche et d'évaluation
des réserves sur le périmètre concédé, à effectuer les investissements nécessaires pour la
réalisation desdits travaux et activités, dès l'entrée en vigueur du présent contrat. Dans ce cadre,
BK MINING prendra en charge la totalité des dépenses nécessaires à la réalisation dudit
programme par lui-même où par l'une de ses filiales ou partenaires.

BK MINING tiendra SOKIMO régulièrement informée de l'exécution et de l'évolution des travaux et
activités de recherche sur le périmètre minier concédé. Dans ce cadre, BK MIMING présentera un
rapport trimestriel des travaux et activités réalisés.

BK MINING s'engage à maintenir la validité des Permis de Recherches couvrant le Périmètre du
projet et à prendre en charge le paiement des droits superficiaires annuels relatif auxdits Permis de
Recherche.

BK MINING s'engage à assurer l'entretien des installations industrielles, administratives, sociales
et commerciales qui peuvent être mises à sa disposition et qu'il accepte formellement d'utiliser de
façon à les maintenir en état normal de fonctionnement. Dans ce cas, un inventaire desdites
installations devra être dressé et annexé au présent Contrat, en cas d'acceptation. Dans tous les
cas, un inventaire et un état des lieux desdites installations devront être établies et toutes les
dépenses à réaliser par BK MINING pour leur réhabilitation devront être communiquées à
SOKIMO.

BK MINING s'engage à se conformer aux prescriptions des articles 193 à 195 du Code Minier et à
conduire ses activités en conformité avec les lois et règlements en vigueur en République
Démocratique du Congo.

BK MINING s'engage à accorder à SOKIMO, sans restriction et selon les mêmes conditions que
celles faites aux autres usagers de BK MINING, le libre accès et usage des infrastructures
routières, fluviales et aériennes.

BK MINING assurera le libre accès à ses installations à toute personne mandatée par SOKIMO ou
par l'Administration Publique et lui fournira toutes informations et documents permettant à cette
dernière de remplir ses obligations découlant du présent Contrat, pour l'application des dispositions
correspondantes du Code Minier, sans toutefois que cette facilité d'accès puisse géner la marche
normale de l'exploitation

ARTICLE 5 : OBLIGATIONS DE SOKIMO

5.1.

SOKIMO atteste et garantit :

- Qu'elle est le seul et unique titulaire des droits miniers couvrant le périmètre concédé à BK
MINING ;

- Que ses droits miniers sur le périmètre concédé sont présentement réguliers et qu'il n'existe
aucune circonstance ou événement susceptible d’entrainer la déchéance, l'annulation ou le
refus de renouvèlement ou la restriction de la recherche ou de l'exploitation des Permis de
Recherche concernés, qu'elle s'est conformée à la législation en vigueur ;

- Qu'elle a pleine capacité pour conclure le présent contrat, et qu'elle fera en sorte que BK
MINING obtienne les autorisations et visas nécessaires à ses activités, pendant toute la période
de validité du présent Contrat ;

- Que ces droits miniers sur le périmètre concédé ne sont grevés par aucune servitude, charge,
hypothèque ou autres sûretés ;

- Qu'il n'existe aucune obligation contractuelle ou autre à l'égard de tiers, susceptible de
l'empêcher d'accomplir et d'exécuter toutes ses obligations et devoirs en vertu du présent
contrat d'option, ou tout autre obstacle susceptible d'empêcher BK MINING en tant que
bénéficiaire de l'option d'obtenir la jouissance des droits lui concédés dans le cadre du présent
contrat ;

- Que BK MINING ne subira aucun désagrément ou éviction, sous l'unique réserve des
restrictions imposée par le Code Minier et les règlements applicables,

Gontrat d'Option SOKIMO-BK MIMING | Page 3 sur f1 Ë
Document confidentiel pe

Li
52.

5.3.

54.

5.5.

5.6

5.7.

5.8.

5.9.

- Qui défendra BK MINING et s'opposera à tous agissements, de quelque nature que ce soit,
susceptibles de mettre en cause ou de porter atteinte à tout ou partie des droits dont BK
MINING bénéficie ou bénéficiera en vertu du présent contrat.

SOKIMO s'engage à mettre à la disposition de BK MINING toute la documentation, les données et
les informations disponibles en rapport avec le périmètre minier concédé

SOKIMO s'engage à faire enregistrer le présent contrat au Cadastre Minier, conformément à la
procédure prévue par le Code Minier.

SOKIMO ne cédera pas, ni ne transmettra ou disposera, de quelque manière que ce soit, des
droits miniers ou fonciers objets du présent contrat et ne consentira aucune hypothèque ou
servitude sur ces droits et ne les apportera pas en garantie ou en sûreté.

SOKIMO prendra toutes les dispositions nécessaires pour maintenir la validité des droits miniers
relatifs au périmètre concédé, notamment de solliciter et d'obtenir, en temps voulu, le
renouvellement des Permis de Recherches relatifs au périmètre minier concédé

BK MINING pourrait le faire également à la demande expresse de SOKIMO. Dans ce cas SOKIMO
accordera à BK MINING un mandat spécial et irrévocable. SOKIMO communiquera à BK MINING,
pour un meilleur suivi, toute correspondance ou demande relative à ces titres et droits miniers.

SOKIMO prendra toutes les dispositions nécessaires pour assurer que la validité de ses droits
miniers relatifs au périmètre minier concédé ne soit en aucune manière remise en cause à quelque
titre que ce soit.

SOKIMO prendra toutes les dispositions nécessaires pour que les droits miniers relatifs au
périmètre concédé soient et demeurent libres de toute charge, servitude, sûreté ou autre
nantissement.

SOKIMO mettra tout en œuvre pour faire bénéficier à BK MINING les différentes exemptions
fiscales et exonérations douanières, ainsi que certaines facilités administratives conformément au
Code des investissements en vigueur.

En définitive, SOKIMO s'engage à accorder et à assurer à BK MINING ur jouissance paisible
Sans interruption ou perturbation des droits lui concédés par ie présent Contrat

ARTICLE 6 : RESPONSABILITES COMMUNES DES PARTIES

6.1.

6.2

6.3.

6.4

6.5.

Les deux parties reconnaissent leur responsabilité solidaire et indivisible vis-à-vis de l'Etat,
notamment en ce qui concerne le paiement des impôts, taxes et redevances, conformément aux
dispositions pertinentes du Code Minier

BK MINING reconnait à SOKIMO le droit de poursuivre, par lui-même ou par des partenaires de
son choix, tous travaux de prospection, de recherche ou d'exploitation à l'extérieur du périmètre
concédé.

Les parties s'accordent un droit de passage réciproque sur les périmètres qui leur sont réservés,
en cas de nécessité pour la réalisation de leurs travaux et obligations respectifs.

Chacune des parties s'engage à assumer ses responsabilités résultant de ses propres travaux
dans les limites de leurs périmètres respectifs. A cet effet, elles souscriront, chacune de son côté,
les assurances nécessaires pour couvrir de telles responsabilités, quelle que soit leur nature, de
telle façon qu'aucun d'elle ne puisse subir des dommages ou avoir à faire face à des obligations
résultant des actions ou travaux faits par l’autre.

SOKIMO et BK MINING s'engagent à définir d'un commun accord, les conditions dans lesquelles
seront conçus, décidés, réalisés et financés les investissements nouveaux.

Contrat d'Option SOKIMO-BK MIMING
Document confidentiel

Page 4 sur 11

6.6. SOKIMO et BK MINING S'engagent à effectuer toutes les formalités et à signer tous actes et
documents nécessaires à la réalisation des obiigations découlant du présent contrat.

6.7. Au cas où un tiers présenterait des demandes Ou introduirait une instance contre SOKIMO en sa

a) SOKIMO informera immédiatement par écrit BK MINING de telles demandes ou instances :

b} SOKIMO n'entreprendra aucune action relative à ces demandes ou instances ni n'acceptera
celles-ci, qu'après concertation avec BK MINING ;

c) La conduite de tout procès, les instructions aux avocats, la formation de tout appel ou pourvoi.
l'initiation de toute action juridique et légale, ainsi que toute transaction ou compromis seront du
ressort exclusif de SOKIMO :

d) BK MINING apportera toute son assistance à SOKIMO.

Les deux parties conviennent de se rencontrer à l'issue de la première année pour une évaluation
des travaux, activités et opérations minières réalisées par BK MINING dans le cadre du présent
contrat.

ARTICLE 7 : PROTECTION DE L'ENVIRONNEMENT, SECURITE ET HYGIENE
ENT, SECURITE ET HYGIENE

7.1. En vue de se conformer aux dispositions des articles 202, 203 et 204 du Code Minier, SOKIMO et
BK MINING conviennent de mettre à jour les études environnementales existantes et de les
adapter aux activités de BK MINING.

68.

7.2. BK MINING s'engage à prendre des mesures adéquates pour protéger l'environnement et les
infrastru, [ é

7.3. BK MINING s'engage à se soumettre à l'obligation d'observer les mesures de sécurité, d'hygiène,
de salubrité publique, de Conservation des gisements, sources et voies publiques édictées par
l'Administration des Mines conformément aux dispositions du Code Minier et du Règlement Minier.

ARTICLE 8 : PROTECTION DU PATRIMOINE CULTUREL

ARTICLE 9 : CREATION D'UNE SOCIETE DE JOINT-VENTURE OÙ CO-ENTREPRISE
+5 = CINT-VENTURE OU CO-ENTREPRISE

91. En contrepartie des investissements à apporter et des travaux à réaliser dans le cadre du présent
Contrat, les deux parties conviennent de créer une Coæentreprise ou société de joint-venture, aux
fins d'exploiter le ou les gisements économiquement exploitables circonscrits à l'intérieur du
périmètre concédé, après bien entendu la transformation des Permis de Recherche en Permis
d'Exploitation.

9.2. Dans ce cadre, les deux parties conviennent de conclure préalablement un Accord définissant fes
Conditions de création, d'organisation et de fonctionnement de la co-entreprise où société de joint-
venture

9.3 Les deux parties conviennent que les droits miniers (Permis d'Exploitation), issus de la
transformation des Permis de Recherche concédés dans le cadre du présent contrat, seront

Contrat d'Option SOKIMO-BK MIMING: Page 5 sur 11 sl
Document confidentiel À À. : ;
9.4

ARTICLE 10 : CONFIDENTIALITE

10.1.

102.

10.3

Le présent contrat et ses annexes, tous documents, informations et renseignements fournis par
SOKIMO à BK MINING ou obtenus par lui en exécution du présent contrat, et vice-versa, seront

Les deux parti
pendant et a

. La divulgation du présent Contrat et de Certaines informations S'y rapportant peut être également

autorisée dans les cas ci-après :

Si la divulgation est requise par la loi ou Ja Réglementation d'inscription d'une bourse des valeurs
mobilières dans laquelle l'une des Parties ou sa Société mère est inscrite

Partie où un Affilié de cette partie, étant entendu que lé consentement de l'autre Partie, sera
préalablement requis lorsque !urn fait référence à cette autre partie dans une brochure,

Mémoranda ou document similaire,
Si une Partie souhaite faire une déclaration Publique où un communiqué de presse, Concernant

10.5. Une partie Peut garder pour elle et utiliser pour ses Propres besoins, fes Copies de toutes

informations (en ce Compris, les informations Commerciales, géotechniques, géophysiques,
géochimiques, les rapports et Cofrespondance) produites Par toute Partie en rapport avec les
Permis de Recherche relatifs au périmètre concédé, sous réserve des conditions suivantes :

L'usage des informations relatives aux opérations minières est Soumis à l'obligation de
confidentialité de la présente clause ; et

une Partie peut utiliser [es informations relatives aux Opérations minières soit pendant ou après
la période de Validité de ce Contrat ou en cas de résiliation du présent Contrat.

Rs

Contrat d'Option SOKIMO-BK MIMING \ Page 6 sur 11

Document confidentiel : \
ARTICLE 11 : RESILIATION DU CONTRAT

11.1.

La résiliation du présent Contrat peut intervenir pour les principaux motifs ci-après:

- __ Non-paiement par BK MINING des impôts, taxes et redevances dus à l'Etat ;

- Viciation par BK MINING des lois et règlements pouvant entrainer des conséquences
préjudiciables à SOKIMO:

- Non-paiement des frais d'option suivant les modalités convenues par les parties dans un
arrangement particulier ;
Non-commencement des travaux dans le périmètre concédé dans un délai de six (6) mois à
compter de l'enregistrement du présent Contrat;

-_ Violation flagrante par l'une partie des obligations nées du présent Contrat.

. Cette résiliation ne pourra cependant intervenir qu'après une mise en demeure de soixante (60)

jours adressée par la partie qui prend l'initiative à l'autre partie et restée sans suite, sauf en cas de
force majeure.

ARTICLE 12 : MODIFICATIONS DU CONTRAT

12.1.

12.2

123.

Le présent contrat d'option ne pourra faire l'objet de modification ou de révision que par un
avenant écrit signé par les parties.

Les parties conviennent que sur demande motivée de BK MINING, le périmètre concédé peut
être également, par voie d'avenant au présent contrat, modifié ou étendu à tout autre périmètre
dont SOKIMO aura la libre disposition ou être réduit en fonction des carrés auxquels BK MINING
aurait renoncés.

Les avenants négociés et dûment signés par les parties feront partie intégrante du présent
Contrat.

ARTICLE 13 : FORCE MAJEURE

13.1.

132.

13.3.

13.4.

13.5.

L'inexécution par l’une des parties de l'une de ses obligations prévues par le présent Contrat sera
excusée, dans la mesure où cette inexécution est due à Un cas de force majeure. Si l'exécution
d'une obligation affectée par le cas de force majeure est retardée, le délai prévu pour l'exécution
de celle-ci, nonobstant toute disposition contraire au présent contrat, sera de plein droit prorogée
d'une durée égale au retard entrainé par la survenance du cas de force majeure.

Toutes les obligations d'une partie affectée par cette déciaration de farce majeure et toutes les
obligations d'une partie se déclarant affectée par une force majeure seront suspendues tant que
l'évènement de force majeure dure et pendant une période raisonnable après sa cessation, à
condition que l'insolvabilité financière d'une partie ne la dispense ni ne l'exonère de remplir son
obligation de payer l'argent lorsqu'il est exigible.

La partie directement affectée par cette force majeure la notifiera aussitôt que possible à l'autre
partie et communiquera une estimation de la durée de cette situation de force majeure, ainsi que
toute autre information utile et circonstanciée.

Le terme « force majeure » tel qu’utilisé dans le présent Contrat, inclut tout fait ou évènement
soudain, insurmontabie et imprévisible, et toute cause de quelque espèce ou de nature qu'elle soit,
qui se trouve au-delà de la maîtrise ou du contrôle raisonnable d'une partie, y compris, sans
limitation, les lois, ordonnances et réglementations gouvernementales, restrictions, interdictions ou
certaines décisions de justice qui empêchent le fonctionnement.

Les parties ne peuvent invoquer en leur faveur, comme constituant un cas de force majeure, un
acte ou agissement ou une quelconque omission d'agir résultant de leur fait.

Contrat d'Option SOKIMO-BK MIMING À Page 7 sur 11

Document confidentiel

ARTICLE 14 : DROIT APPLICABLE ET REGLEMENT DES DIFFERENDS

14.1.

14.2.

143

144

14.5.

146.

147

La validité, l'interprétation et l'exécution du présent contrat sont régis par les lois en vigueur en
République Démocratique du Congo.

Les Parties consentent, par la présente, de soumettre à la Cour Internationale d'Arbitrage de ta
Chambre de Commerce internationale tous différends ou litiges découlant du présent Contrat ou
en relation directe ou indirecte avec celui-ci en vue de leur règlement par arbitrage,
conformément au Règlement d'arbitrage de a Chambre de Commerce internationale

Le litige sera tranché par Un Tribunal arbitral composé de trois arbitres. Chaque Partie devra
nommer un arbitre. Le troisième arbitre, qui siègera en tant que Président du Tribunal arbitral,
sera désigné par les deux arbitres nommés par les Parties.

Le siège du Tribunal arbitral sera à Paris, en France.

En tranchant les questions de fond du litige soumis par les Parties, le Tribunal arbitral devra
appliquer la loi applicable désignée par le présent Contrat et, en cas de silence de ladite loi, aux
principes généraux du droit international

La langue de l'arbitrage sera le français. La sentence devra être rédigée en français. Les
documents et mémoires échangés entre les Parties seront rédigés en français. Les pièces seront
communiquées dans leur langue d'origine avec une traduction en français.

A lFinstar de l'Etat en ce qui concerne l'article 320 du Code Minier, SOKIMO renonce
expressément et irrévocablement au droit de se prévaloir de la protection de l'immunité, en
particulier Fimmunité de juridiction, l'immunité d'exécution et limmunité diplomatique.

ARTICLE 15 : LANGUE DE TRAVAIL.

45.1

15.2.

Les parties conviennent que le Français est la lanque officielle du présent Contrat. Toute la
documentation y relative sera rédigée en langue française.

Le présent contrat comporte une annexe comportant les coordonnées géographiques, la
superficie et le nombre des carrés du périmètre concédé.

ARTICLE 16 : NOTIFICATIONS

Toutes notifications ou communications relatives au présent Contrat doivent être faites par lettre
recommandée avec accusé de réception aux adresses ci-après :

Pour SOKIMO: LA SOCIETE MINIERE DE KILO-MOTO

A l'attention de Monsieur l’Administrateur Directeur Général
15, avenue des Sénégalais

KINSHASA/GOMBE, B.P. 8498, KINSHASA 1

E-mail : kilomoto-okimo@vahoo.fr

REPUBLIQUE DEMOCRATIQUE DU CONGO

Pour BK MIMING: LA SOCIETE BON GENIE K. MINING SPRL

A l'attention de Monsieur le Gérant
63, Avenue du Livre
KINSHASA/GOMBE

E-mail : ngokig202@hotmail.com
REPUBLIQUE DEMOCRATIQUE DU CONGO

Contrat d'Option SOKIMO-EBK MIMING ï Page 8 sur 1
Document confidentiel ie
ARTICLE 17 : L’'ENTREE EN VIGUEUR
ENTREE EN VIGUEUR
enregistrement par le Cadastre Minier conformément Aux dispositions légales et
l t

Sous réserve de |
réglementaires en vigueur en la mal ière, le présent Contrat d'Option entre en vigueur à la date de sa
Signature par les deux parties.

En foi de quoi, les Parties ont signé je présent Contrat d'Option à Kinshasa, le 20 juin 2011, en six (8)
exemplaires originaux.

POUR LA SOCIETE MINIERE DE KILO-MOTO

HS-BAFOA LIFETA
Administrateur Directeur Général

Pen
Godé MULUAKA NGOKI
Directeur Général

Contrat d'Option SOKIMO-BK MIMING Page 9 sur 11 T
Document confidentiel
